     Case 2:17-cv-01520-TLN-AC Document 53-1 Filed 09/13/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12   JAIME BELTRAN,                                        Case No. 2:17-cv-01520 TLN AC
13                                          Plaintiff, [PROPOSED] ORDER
14                  v.
15
     BAKER, et al. ,
16
                                         Defendants.
17

18         Good cause appearing, the Court GRANTS Defendants’ request for extension of time to file

19   a Reply to Plaintiff’s Opposition to Defendants’ motion for summary judgment based on failure

20   to properly exhaust all available administrative remedies.

21         The deadline to file and serve Defendants’ Reply is hereby extended from September 15,

22   2021 to September 29, 2021.

23         The hearing on Defendants’ motion for summary judgment (exhaustion) is hereby

24   continued from September 22, 2021 to October 6, 2021 at 10:00 a.m.

25         IT IS SO ORDERED.

26

27   Dated: ___________________________                      __________________________
                                                             The Honorable Allison Claire
28
                                                       1
                                                                    [Proposed] Order (2:17-cv-01520 TLN AC)
